DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on August 12, 2022, claims 3 and 7-10 have been canceled and claims 1 and 4-6 have been amended.  Therefore, claims 1, 2 and 4-6 are currently pending for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendments to Claim 5 is were authorized by Dylan Casler during the examiner-initiated interview conducted on August 30, 2022.

Amendments to the claims: 
5. (Currently Amended) A distance measurement device which calculates a distance based on carrier phase detection, the distance measurement device comprising a calculating unit configured to calculate a distance between a first device and a second device, at least one of the first device and the second device being moveable based on phase information acquired from the first device and the second device, wherein
the first device includes: 
a first reference signal source; and 
a first transmitting/receiving unit configured to transmit two or more first carrier signals and receive two or more second carrier signals using an output of the first reference signal source, 
the second device includes: 
a second reference signal source configured to be operated independently from the first reference signal source; and 
a second transmitting/receiving unit configured to transmit the two or more second carrier signals and receive the two or more first carrier signals using an output of the second reference signal source, a frequency group of the two or more first carrier signals and 
a frequency group of the two or more second carrier signals differ from each other, 
the calculating unit calculates the distance based on a phase detection result obtained by receiving the first and second carrier signals, and 
the first and second reference signal sources are continuously operated during a period in which the two or more first carrier signals and the two or more second carrier signals are transmitted and received by the first and second transmitting/receiving units, wherein 
when a local oscillation frequency of the first reference signal source is higher than a signal frequency of the received second carrier signal in the first device, a local oscillation frequency of the second reference signal source is lower than a signal frequency of the received first carrier signal in the second device, and 
when a local oscillation frequency of the first reference signal source is lower than a signal frequency of the received second carrier signal in the first device, a local oscillation frequency of the second reference signal source is higher than a signal frequency of the received first carrier signal in the second device.

Allowable Subject Matter
Claims 1, 2 and 4-6 (renumbered as claims 1-5) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 5 and 6, Applicants amendments filed on August 12, 2022 recite the subject matter indicated as allowable in the previous office action.
Regarding claims 2 and 4, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687